Citation Nr: 0603087	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  96-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the left hip, including as a residual of an injury 
of the low back.  


REPRESENTATION

Appellant represented by:	Rick S. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J. P. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  

This appeal arises from a rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for 
entitlement to service connection for multiple disorders, 
including a left hip disorder and a low back disorder.  The 
Board likewise denied the appellant's claim for service 
connection in a February 1999 decision.  A Motion for 
Reconsideration was denied in June 1999.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
regarding the issue of service connection for a left hip 
disorder was vacated and remanded by the Court in a July 2000 
Order.  The Court noted that there was evidence that the 
veteran had sustained an in-service left hip injury and had 
current disability of the left hip, but that the medical 
evidence of record had failed to answer the question 
regarding whether there was a probable relationship.  The 
Court ordered that the Board develop a more definite medical 
opinion.  

Prior to the February 1999 decision, the veteran testified at 
a hearing in January 1998 before a Veterans Law Judge who 
subsequently left the Board.  He was informed of his right to 
offer testimony at an additional hearing, but waived this 
right in correspondence received in March 2001.   

In the July 2000 order of the Court, it was also noted that 
the veteran was not appealing the aspect of the Board 
decision regarding service connection for a low back 
disorder.  Following the Court's order; however, the veteran 
submitted medical evidence that raises the possibility that 
the in-service injury that caused the veteran's left hip 
disability may actually have been an injury of the low back.  
Thus, the Board has characterized the issue as service 
connection for the residuals of an injury of the left hip, 
including as a residual of an injury of the low back.  

The Board subsequently remanded the case to the RO for 
further development and consideration in January 2001 and in 
April 2004.  


FINDING OF FACT

A disorder involving the left hip and low back, including 
arthritis was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event, including injuries sustained in a fall during 
service.


CONCLUSION OF LAW

A disability, including arthritis, of the left hip and low 
back was neither incurred in nor aggravated by service nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2001, March 2002, August 
2002, July 2003 and April 2004, the RO notified the appellant 
of the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in (his/her) possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran contends that during service he sustained an 
injury to his left hip, or low back involving the left hip, 
during service that has resulted in a chronic disability for 
which service connection should be established.  Service 
medical records do show that the veteran was seen on sick 
call on 2 consecutive days in May 1953 for complaints of 
contusion and abrasion of the left hip.  Methoiolate, hot 
soaks, and taping of the left hip were provided.  X-ray study 
of the left hip was negative.  Service medical records 
compiled during the remainder of service show no evidence of 
complaints, treatment, manifestations, or diagnosis of left 
hip disability and examination at discharge was negative in 
this regard.  Likewise, a copy of the ships log from U.S.S. 
Shadwell, the vessel on which the veteran served, has been 
provided and shows that the veteran appeared on an injury 
report having suffered contusion and abrasions of the left 
hip.  In addition three men who served with the veteran on 
board the U.S.S. Shadwell have indicated that they remember 
that the veteran was injured in a fall from the boat deck to 
the main deck and the veteran gave credible testimony 
regarding the circumstances surrounding the incurrence of the 
injury at his hearing on appeal in January 1998.  Thus, the 
Board finds that the veteran sustained an injury involving 
the left hip during service.  

Having so found, the Board must now determine the nature of 
the veteran's current disability and whether it is at least 
as likely as not that it may be due to the injury that 
occurred during service.  

At the time the veteran filed his initial claim for service-
connected compensation for an "injured spine," in July 
1994, he denied receiving any treatment from civilian medical 
care providers after service.  

Review of the evidence of record shows that the veteran was 
seen at a VA orthopedic clinic in February and March 1970 at 
which time he reported a history of a fall while in service, 
with no fracture at that time by history.  He had complaints 
of occasional back pain and was concerned that there might be 
a problem, although he had no current symptoms.  On 
examination, the veteran had full range of motion, without 
pain; no limp or list; the hip within normal limits; straight 
leg raising negative to 90 degrees; reflexes to be within 
normal limits; and extension of the back without pain or 
tenderness.  X-ray studies of the lumbosacral spine were 
normal.  The impression was no pathology seen.  

Additional VA outpatient treatment records, dating from the 
mid-1990's, decades after service, show that the veteran 
received treatment for complaints of low back and left hip 
pain, increased on heavy lifting.  It was noted that the 
veteran had worked as a janitor.  X-ray studies conducted in 
June 1994 showed degenerative arthritis changes in the lumbar 
spine, with facet joint arthropathy at L4-L5 and L5-S1; no 
evidence of fracture of the bony pelvis; and mild arthritic 
changes of both hip joints.  

An examination was conducted by VA in June 1995.  At that 
time, the veteran reported having sustained an injury of his 
left hip during service.  He stated that he had experienced 
episodic pain in the hip over the years, but that the pain 
had become more severe in January 1994.  The pertinent 
diagnoses were status post left hip injury in 1953 and 
degenerative joint disease of the lumbar spine.  

A magnetic resonance imaging (MRI) study of the left hip was 
conducted at a private facility in June 1997.  This shows no 
significant abnormality of the left hip or pelvis.  

When the veteran testified before the Board at a hearing in 
January 1998, he reported visiting a VA facility 3 or 4 times 
in "1960," but denied any other treatment until the 1990s.

In support of his claim, the veteran has submitted three 
statements, dated in February and May 1999 and in July 2002, 
from his private physician, who has indicated that there is a 
possible relationship between the veteran's current 
disability and the injury sustained during service.  
Specifically, the veteran was evaluated in February 1999 at 
which time a detailed medical history was provided by the 
veteran, which included a fall on board ship in 1953, repeat 
evaluations during service as well as following service with 
a private physician and at the VA medical facility in 
Cleveland Ohio in the early 1960's and a pre-employment 
physical conducted in 1960.  The current examination was 
suggestive of radiculopathy at a site between lumbar 
vertebrae L4-L5 and L5-S1.  The physician indicated that disc 
disease often presented as hip pain and that, if a herniated 
nucleus pulposus between L4-L5 or between L5-S1 was 
overlooked during the first few weeks after an injury, the 
syndrome could result in a diagnosis of a problem with the 
hip, rather than lumbar disc disease.  He indicated that 
medical records dating from the early 1960's that were 
reported by history by the veteran would be useful in 
understanding the veteran's present radicular complaints.  

In a May 1999 statement this physician specifically stated 
that he believed that the veteran's 1953 injury was, with a 
reasonable medical certainty, a combination of hip contusion, 
low back strain and radiculopathy.  He stated that a recent 
MRI study had shown hypertophic facet disease, most prominent 
at L4-L5 that correlates with the veteran's neurological 
symptoms and "a congenital anomaly of the caudal thecal sac 
that was problematic as a pathologic factor correlating with 
this syndrome."  The physician indicated that, because 
spondylosis can appear at any age it was necessary to obtain 
past radiographic studies, particularly those reportedly 
performed in 1953 to prove the preexisting etiology compared 
with degenerative changes.  Absent these records, the 
physician believed that, with reasonable medical certainty, 
the veteran had a predisposition to low back and leg pain, 
the proximate cause of which was the fall on board the U.S.S. 
Shadwell during service.  

In this regard, VA has made several attempts to obtain 
records of the veteran's past treatment at both private and 
VA facilities.  Other than the records of evaluation of the 
back in 1970, all attempts to secure records identified by 
the veteran have been unsuccessful.  In July 2002, his 
private physician indicated that the veteran had a back and 
hip injury in 1953, but the seriousness and chronicity were 
problematic because of a lack of follow-up records.   

An examination was conducted by VA in February 2003.  At that 
time, the veteran's medical history of injury in 1953 and 
subsequent development of low back and left hip complaints as 
well as the medical evidence of record were reviewed.  The 
examiner noted that the impressions were mild degenerative 
joint and disc disease of the lumbosacral spine, with mild 
left low lumbar radiculopathy and mild degenerative joint 
disease of both hips.  The 1999 and 2002 opinions of the 
veteran's private physician, attributing the veteran's 
current back and hip condition to the injury sustained in 
1953 were noted, but the examiner could not find factual 
evidence or contemporaneous records to support this opinion.  
Regarding the arthritis of the left hip, the examiner 
commented that the mild degree of arthritis that appeared on 
X-ray studies was consistent with what is commonly seen in 
people of this age.  Moreover, the appearance of the left hip 
arthritis, which was similar to that in the right hip, was 
consistent with its development as a natural ageing process 
and not as the result of trauma from a fall 50 years earlier.  
Regarding the lumbar spine, it was noted that these findings 
are also commonly shown in people without a history of 
significant injury and could be attributable to the wear and 
tear of physical activities over many years, especially in a 
person of the veteran's physical appearance.  While it was 
noted to be possible that the veteran's injury could have 
caused some damage to spinal elements to produce some degree 
of ongoing symptoms, it was not possible to say with any 
certainty how much, if any, of the present condition was 
precipitated or caused by the injury in service.  

As noted, the veteran sustained an injury during service.  
His private physician has indicated that the injury, which 
was recorded in the service medical records as contusions and 
abrasions of the left hip, could have been an injury of the 
low back with radiculopathy radiating into the left hip.  He 
stated, however, that in order to confirm the opinion, past 
treatment records should be obtained and was somewhat 
equivocal in their absence.  Efforts to locate these records 
were not successful, which renders that opinion as 
speculative, that is, first that the injury was actually one 
affecting the lumbar spine and, second, that the current 
disability is related to that injury.  The opinion of the VA 
examiner who evaluated the veteran in 2003 is similar in that 
he states that it is possible, given the veteran's history of 
treatment in the years soon after service, that the in-
service injury could be related to current back pathology.  
Absent actual records of treatment, however, it is not 
possible to state with any certainty what degree of 
involvement the injury might have had.  Rather, the 
degenerative changes in both hips and the lumbar spine were 
more likely due to the affects of aging.  Given the 
speculative nature of the opinions, the Board is unable to 
determine that it is at least as likely as not that the 
veteran's disability is related to the injury that he 
sustained while on active duty.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for the residuals of an injury of the left 
hip, including as a residual of an injury of the low back, is 
denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


